I concur. The commission went into the question of applicant's probable ability to earn more wages with the plaintiff company, but none of the evidence adduced would support the conclusion that she could have made with that company, even after long experience, the sum of $26.60 per week — 60 per cent of which would be $16. And there was *Page 335 
no evidence of what she upon gaining experience could make in the industry as a whole nor as to any other field of activity. As to whether it could be shown that she had capabilities by which she could reasonably be expected to have increased her earnings in other fields of human activity is not before us, because no attempt was made to base the $16 per week compensation on any such evidence.